Citation Nr: 0000720	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  93-26 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas




THE ISSUES

1.  Entitlement to service connection for a claimed 
psychiatric disorder.  

2.  Entitlement to service connection for a claimed 
gastrointestinal disorder.  

3.  Entitlement to service connection for claimed arthritis 
of multiple joints, including that involving the hands and 
arms.  




WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from October 1955 to 
August 1958 and from August 1959 to March 1976.  

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from a January 1993 decision of the RO.  

In January 1996, the Board remanded the case for further 
development.  



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  No competent evidence has been presented to show that the 
veteran currently has a psychiatric disability due to disease 
or injury incurred in or aggravated by service.  

3.  No competent evidence has been presented to show that the 
veteran currently has a gastrointestinal disability due to a 
service-connected disorder or other disease or injury 
incurred in or aggravated by service.  

4. No competent evidence has been presented to show that the 
veteran currently has disability manifested by arthritis of 
multiple joints, including that involving the hands and arms, 
due to disease or injury incurred in or aggravated by 
service.  



CONCLUSIONS OF LAW

1.  A well-grounded claim of service connection for a 
psychiatric disorder has not been presented.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107, 7104 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.303, 3.307, 3.309 (1999).  

2.  A well-grounded claim of service connection for a 
gastrointestinal disorder has not been presented.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303, 3.310 (1999).  

3.  A well-grounded claim of service connection for arthritis 
of multiple joints, including that involving the hands and 
arms, has not been presented.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303, 3.307, 3.309 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

A careful review of the service medical records shows that, 
in October 1956, the veteran was reported to have sustained a 
longitudinal laceration of the pulp of the distal end of the 
fourth left finger.  An x-ray study was reported to reveal no 
bone pathology and the wound was reported to have healed 
well.  In February 1957, the veteran's right and left hands 
were reported to be negative for fractures.  In December 
1959, the veteran was reported to complain of right hand pain 
due to direct trauma after striking his hand against a 
bulkhead as the result of a fall.  X-ray studies were 
reported to show a simple fracture of the fifth metacarpal of 
the right hand.  In December 1961, the veteran was reported 
to complain of left ankle pain.  He was reported to have had 
swelling and pain on weightbearing.  The swelling was 
reported to have eventually subsided and he was reported to 
be able to walk normally.

In September 1962, the veteran was reported to have been 
involved in a motor vehicle accident.  He was diagnosed with 
concussion of the brain.  In March 1967, the veteran's wife 
was reported to complain that she had had problems at home 
with the veteran.  The veteran was reported to show no 
evidence of a psychosis, neurosis or disabling personality 
disorder.  A situational reaction was reported to be present 
in response to marital and financial difficulties.  There was 
reported to be no need for further psychiatric treatment.  In 
January 1971, the veteran was reported to have jammed his 
thumb while closing a car door.  He was reported to have no 
displaced fracture of the distal end of the right radius.  In 
July 1971, the veteran was reported to have a contusion of 
the left arm and back.  In January 1972, the veteran was 
reported to have been hospitalized for an abrupt onset of 
nausea, vomiting, chills and explosive diarrhea.  He was 
reported to have no history of acid peptic disease or other 
gastrointestinal symptoms.  An upper gastrointestinal series 
was reported to be normal.  The veteran was diagnosed with 
acute gastroenteritis, with occult food poisoning not 
excluded.

In April 1974, the veteran's upper extremities, lower 
extremities, stomach and viscera were reported to be 
clinically normal.  He was also reported to be 
psychiatrically normal.  The veteran indicated that he had 
had broken bones and that he had never had swollen or painful 
joints, arthritis, rheumatism, bursitis, bone or joint 
deformity, frequent indigestion or stomach, liver or 
intestinal trouble.  He also indicated that he had never had 
depression, excessive worry or nervous trouble of any sort.  
On discharge examination in January 1976, the veteran's upper 
extremities, lower extremities, stomach and viscera were 
reported to be clinically normal.  He was also reported to be 
psychiatrically normal.

During a hearing before this Member of the Board in November 
1993, the veteran reported that his stress in service had 
caused his stomach disorder.  He reported that he had had 
intermittent problems with diarrhea and nausea since service.  
He reported that he had been diagnosed as having family 
problems in service and that the family problems were 
symptoms of an underlying nervous condition.  He indicated 
that he had had an automobile accident in service, in 
September 1962, and that he had been unconscious for 14 days.  
He reported that he had first received treatment for a 
nervous disorder approximately three years prior to this 
hearing.  He reported that he had been a painter in service 
and that his exposure to fumes had led to a deterioration of 
his brain cells and had magnified his nervous disorder.  The 
veteran reported that the little finger of his right hand had 
been fractured in service.  He reported that he had pain in 
his right hand.  He indicated that he had injured his left 
hand, thumb, right hand and left shoulder after falling in 
service.  He reported that he had no feeling in the ring 
finger of the left hand.  

On a VA mental disorders examination in February 1996, the 
veteran reported that he had had problems with his emotions 
and temper.  He reported that his wife had accused him of 
abusing his children while in service.  The veteran was 
reported to have mild to moderate depression, no suicide 
thoughts or attempts or spontaneous crying.  He was reported 
to have no psychosis, delusions, hallucinations or 
organicity.  The impression was that of moderate dysthymia.  
His capacity to work and socialize were reported to be 
moderate.  

On a VA stomach examination in February 1996, the veteran was 
reported to have had an acute bout of gastroenteritis while 
in service, which had lasted for four or five days before he 
recovered.  He was reported not to have had any real trouble 
since that time, except for an occasional bout of distention 
of the abdomen, discomfort and anorexia when he was under 
stress.  He was reported to have never had an x-ray 
examination of his stomach or gastrointestinal tract.  The 
examiner commented that most of the veteran's symptomatology 
was secondary to severe nervous tension.  The veteran was 
reported to have anxiety and depression.  The veteran 
reported that he did not have diarrhea.  The impression was, 
in part, abdominal discomfort secondary to severe nervous 
disorder and rather severe psychiatric problems, including 
anxiety and depression.  

On a VA joints examination in February 1996, the veteran was 
reported to have complaints of pain in the left shoulder, 
elbow, wrist, thumb, knee, ankle, foot and right hand.  He 
was reported to have flexion and abduction from 0 to 180 
degrees in the left shoulder; range of motion from 0 to 145 
degrees in the left elbow; 70 degrees of dorsiflexion and 80 
degrees of palmar flexion of the left wrist; 10 degrees of 
dorsiflexion and 45 degrees of flexion in the left ankle; 
range of motion from 0 to 140 degrees in the left knee; and 
normal range of motion in the right hand, fingers and thumb.  
The veteran was reported to be able to oppose the left thumb 
without difficulty.  He was diagnosed with complaints of pain 
in multiple joints with no swelling or redness observed in 
any of the joints.  

On a February 1996 VA radiology report of the hands, the 
impression was that of mild degenerative changes of the first 
metacarpophalangeal joints.  

On a February 1996 VA radiology report of the wrists, the 
impression was that of degenerative joint disease of the 
first metacarpophalangeal joints, bilaterally.  

On February 1996 VA radiology reports of the left shoulder, 
elbows, left ankle and left foot, the impression was that the 
studies had been normal.  

Received in October 1997 were VA outpatient treatment 
records, reflecting treatment from March 1996 to July 1996.  
In April 1996, the veteran was assessed with psychosis, 
depression and memory problems.  In July 1996, he was 
reported to continue to feel nervous and depressed with 
increased anxiety.  

Received in April 1998 were VA outpatient treatment records, 
reflecting treatment from September 1997 to March 1998.  In 
August 1997, the veteran was reported to have been treated 
since 1991 for anxiety, depression and psychosis.  The 
impression was psychosis and neurosis.  In March 1998, the 
veteran was diagnosed with dysthymia and psychosis.  

On a VA mental disorders examination in October 1998, the 
veteran indicated that he had never been hospitalized for his 
nerves.  He reported that, in the 1950's, he had fallen out 
of a bomb bay, although he had not been hospitalized.  The 
veteran was reported to have been involved in an automobile 
accident in September 1962.  He was reported to be 
cooperative, pleasant, goal-oriented and oriented as to time 
place and person.  His affect was reported to seem somewhat 
blunted.  He was reported to show no evidence of psychosis, 
delusions, hallucinations or organicity.  The veteran was 
diagnosed with major depression with a Global Assessment of 
Functioning (GAF) score of 60.  The examiner reported that he 
did not see that the history of the fall from bomb bay doors 
or the closed head injury were related to the veteran's 
current depression.  The veteran was reported to be more 
relaxed and improved from when he was previously examined, 
perhaps from having his wife with him or changing medication.  
The veteran's wife was reported to indicate that the veteran 
was doing better than he had been.  


II.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).  That an injury or disease 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (1999).  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

The threshold question to be answered is whether the veteran 
has presented a well-grounded (i.e., plausible) claim.  If he 
has not, the claim must fail and there is no further duty to 
assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  

In order to show that a claim for service connection is well 
grounded, there must be competent evidence of (1) a current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a nexus between the in-service 
injury or disease and the current disability.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Although the claim need not 
be conclusive, it must be accompanied by evidence, not just 
allegations, in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  

In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.310 (1999); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet. App. 343 (1993).  The evidence 
submitted in support of the claim is presumed to be true for 
purposes of determining whether the claim is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  

In addition, certain diseases, such as arthritis or 
psychoses, when manifest to a compensable degree within one 
year after the veteran's military service ended, may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309(a) (1999).  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.307(d) (1999).  


A.  Service Connection for a Claimed Psychiatric Disability

The veteran contends, in essence, that he currently has a 
psychiatric disability due to disease or injury incurred in 
or aggravated by service.  However, he has submitted no 
competent evidence to support his lay assertions.  

The service medical records show that, in March 1967, 
although the veteran was reported to have had a situational 
reaction in response to marital and financial difficulties, 
he was reported to show no evidence of psychosis, neurosis or 
disabling personality disorder.  In April 1974 and on 
discharge examination in January 1976, the veteran was 
reported to be psychiatrically normal.  

On VA examination in February 1996, the veteran was reported 
to have no psychosis, delusions, hallucinations or 
organicity.  The impression was that of moderate dysthymia.  

On VA examination in October 1998, the veteran was diagnosed 
with major depression.  However, the examiner reported that 
the veteran's history of the fall from bomb bay doors or the 
closed head injury did not relate to the veteran's current 
depression.  

The Board is cognizant of the veteran's assertions regarding 
his claimed psychiatric disability.  While the veteran is 
currently diagnosed with a psychiatric disability, he has 
presented no objective evidence of a nexus between the 
currently demonstrated disability and any in-service disease 
or injury.  In addition, there is no demonstrated continuity 
of symptomatology of a psychiatric disability since service.  
In fact, the veteran reported at his November 1993 hearing 
that he had not received treatment for a nervous disorder 
until three years before, or approximately 14 years following 
his discharge from service.  

Lay assertions concerning questions of medical diagnosis or 
causation cannot constitute competent evidence sufficient to 
render a claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91 (1992); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Absent competent evidence of linkage of a current 
disability to a disease or injury in service, the claim of 
service connection for a psychiatric disability must be 
denied as not well grounded.  Caluza, supra.  

The veteran has also not been shown to have had a psychosis 
become manifest to a compensable degree within one year 
following his discharge from service and therefore, it may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309(a) (1999).  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  VA, however, may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1999) to advise a 
veteran of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of VA has advised the 
veteran of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that he currently has a 
psychiatric disability due to disease or injury which was 
incurred in or aggravated by service.  

Consequently, the RO has met its burden under 38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 1999) by informing the veteran 
of the evidence necessary to complete his application for 
benefits.  By this decision, the Board is informing the 
veteran of the evidence necessary to make his claim well 
grounded.  


B.  Service Connection for a Claimed Gastrointestinal 
Disorder

The veteran contends, in essence, that he currently has a 
gastrointestinal disorder due to disease or injury incurred 
in or aggravated by service.  

The service medical records show that, in January 1972, the 
veteran was reported to have been hospitalized for an abrupt 
onset of nausea, vomiting, chills and explosive diarrhea.  He 
was reported to have no prior history of acid peptic disease 
or other gastrointestinal symptomatology and an upper 
gastrointestinal series was reported to be normal.  The 
veteran was diagnosed with acute gastroenteritis, with occult 
food poisoning not excluded.  In April 1974, the veteran's 
stomach and viscera were reported to be clinically normal and 
the veteran indicated that he had never had frequent 
indigestion or stomach or intestinal trouble.  Also, on 
discharge examination in January 1976, the veteran's stomach 
and viscera were reported to be clinically normal.  

On VA examination in February 1996, examiner recognized that 
the veteran had had an acute bout of gastroenteritis in 
service.  However, the veteran was reported not to have had 
any real trouble since that time, except for an occasional 
bout of distention of the abdomen, discomfort and anorexia 
when he was under stress.  The veteran also reported that he 
did not currently have diarrhea.  The impression was that of 
abdominal discomfort secondary to severe nervous disorder and 
rather severe psychiatric problems.

The Board is cognizant of the veteran's assertions regarding 
his claimed gastrointestinal disorder.  However, he has 
presented no objective evidence of a nexus between any 
currently demonstrated gastrointestinal disability and a 
service-connected disability or other disease or injury 
incurred in or aggravated by service.  In fact, the examiner 
on the February 1996 VA examination linked the veteran's 
abdominal discomfort with a nervous disorder and severe 
psychiatric problems which, as reported hereinabove, is not a 
service-connected disability.  In addition, there is no 
demonstrated continuity of symptomatology of a 
gastrointestinal disorder since service.  

Lay assertions concerning questions of medical diagnosis or 
causation cannot constitute competent evidence sufficient to 
render a claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91 (1992); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Absent competent evidence of linkage of a current 
disability to a disease or injury in service, the claim of 
service connection for a gastrointestinal disorder must be 
denied as not well grounded.  Caluza, supra.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  VA, however, may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1999) to advise a 
veteran of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of VA has advised the 
veteran of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that he currently has a 
gastrointestinal disorder due to disease or injury which was 
incurred in or aggravated by service.  

Consequently, the RO has met its burden under 38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 1999) by informing the veteran 
of the evidence necessary to complete his application for 
benefits.  By this decision, the Board is informing the 
veteran of the evidence necessary to make his claim well 
grounded.  


C.  Service Connection for Claimed Arthritis of Multiple 
Joints

The veteran contends, in essence, that he currently has 
arthritis of multiple joints, including that involving the 
hands and arms, due to disease or injury incurred in or 
aggravated by service.  

The service medical records show that, in October 1956, the 
veteran was reported to have sustained a longitudinal 
laceration of the pulp of the distal end of the fourth left 
finger.  An x-ray study was reported to reveal no bone 
pathology and the wound was reported to have healed well.  In 
February 1957, the veteran's hands were reported to be 
negative for fractures.  In December 1959, the veteran was 
reported to complain of right hand pain due to direct trauma 
after striking his hand against a bulkhead as the result of a 
fall.  X-ray studies were reported to show a simple fracture 
of the fifth metacarpal of the right hand.  In December 1961, 
the veteran was reported to complain of left ankle pain.  He 
was reported to have had swelling and pain on weightbearing.  
The swelling was reported to have eventually subsided and he 
was reported to be able to walk normally.  In January 1971, 
the veteran was reported to have jammed his thumb while 
closing a car door.  He was reported to have no displaced 
fracture of the distal end of the right radius.  In July 
1971, the veteran was reported to have a contusion of the 
left arm and back.  In April 1974 and on discharge 
examination in January 1976, the veteran's upper and lower 
extremities were reported to be clinically normal.  

On VA examination in February 1996, the veteran was diagnosed 
with complaints of pain in multiple joints with no swelling 
or redness observed in any of the joints.  On radiology 
reports of the hands and wrists, the impression was that of 
mild degenerative joint disease of the first 
metacarpophalangeal joints.  Radiology reports of the left 
shoulder, elbows, left ankle and left foot were reported to 
be normal.

The Board is cognizant of the veteran's assertions regarding 
his claimed arthritis of multiple joints, including that 
involving the hands and arms.  While the veteran has been 
shown to have complaints of pain in multiple joints and mild 
degenerative joint disease of the first metacarpophalangeal 
joints, he has presented no objective evidence of a nexus 
between the claimed disability and any disease or injury 
incurred in or aggravated by service.  

In addition, there is no demonstrated continuity of 
symptomatology of arthritis of multiple joints since service.  
See 38 C.F.R. § 3.303(b) (1999).  While the veteran was 
reported to have complained of right hand pain in service and 
to have fractured the fifth metacarpal of the right hand, his 
upper extremities were reported to be clinically normal in 
April 1974 and on discharge examination in January 1976.  The 
veteran did not demonstrate degenerative joint disease of the 
first metacarpophalangeal joints until February 1996.  

Lay assertions concerning questions of medical diagnosis or 
causation cannot constitute competent evidence sufficient to 
render a claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91 (1992); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Absent competent evidence of linkage of a current 
disability to a disease or injury in service, the claim of 
service connection for arthritis of multiple joints, 
including that involving the hands and arms, must be denied 
as not well grounded.  Caluza, supra.  

The veteran's claimed arthritis has also not been shown to 
have become manifest to a compensable degree within one year 
following his discharge from service and therefore, it may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309(a) (1999).  

The Board notes that, in Stegall v. West, 11 Vet. App. 268 
(1998), the Court held that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders.  The Court also held that where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to insure compliance.  

In response to the January 1996 Board Remand, the RO sent the 
veteran a letter that requested him to provide the names of 
health care providers who had treated him for his claimed 
disabilities.  The veteran failed to respond to the requests.  
Because the RO attempted to obtain the records that had been 
requested in the Remand and the veteran failed to assist in 
development of the record, no further duty to assist the 
veteran is required and the Remand, to this extent, has been 
complied with.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  In addition, because the veteran's claim of service 
connection is not well grounded, as distinguished from the 
case in Stegall, supra, further examination is not necessary.  
See Roberts v. West, No. 97-1993 (U.S. Vet. App. Nov. 19, 
1999).  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  VA, however, may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1999) to advise a 
veteran of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of VA has advised the 
veteran of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that he currently has 
arthritis of multiple joints, including that involving the 
hands and arms, due to disease or injury which was incurred 
in or aggravated by service.  

Consequently, the RO has met its burden under 38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 1999) by informing the veteran 
of the evidence necessary to complete his application for 
benefits.  By this decision, the Board is informing the 
veteran of the evidence necessary to make his claim well 
grounded.  



ORDER

Service connection for a psychiatric disorder is denied, as a 
well-grounded claim has not been submitted.  

Service connection for a gastrointestinal disorder is denied, 
as a well-grounded claim has not been submitted.  

Service connection for arthritis of multiple joints, 
including that involving the hands and arms, is denied, as a 
well-grounded claim has not been submitted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals







